927 F.2d 606
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sam McKNIGHT, Defendant-Appellant.
No. 90-3495.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1991.

On Appeal from the United States District Court for the Northern District of Ohio, 89-00314, Batcholder, J.
N.D.Ohio
AFFIRMED.
Before KENNEDY and ALAN E. NORRIS, Circuit Judges;  MILES, Senior District Judge.*
PER CURIAM.


1
Defendant, Sam McKnight, appeals the order of the district court denying his motion for acquittal, and appeals his conviction.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in denying defendant's motion or in declining to instruct the jury as requested by defense counsel.  Furthermore, there was sufficient evidence to support the conviction.


3
We agree with the district judge that there was sufficient evidence from which a reasonable jury could find defendant guilty beyond a reasonable doubt.  Defendant's chief contention is that there was a paucity of identification evidence, but two agents identified defendant as the person indicted, there was evidence that the seller of the cocaine was driving an automobile belonging to defendant's wife, and upon his apprehension, defendant made a comment indicating he was aware of the street name of the agent to whom a sale was made.


4
The district judge also followed existing law when she declined the request of defense counsel that she instruct the jury that, if its verdict was guilty, the court would be required to impose a minimum mandatory sentence.    United States v. Davidson, 367 F.2d 60, 63-64 (6th Cir.1966).  Accordingly, the judgment of conviction is affirmed.



*
 The Honorable Wendell A. Miles, Senior United States District Judge for the Western District of Michigan, sitting by designation